DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. It is acknowledged the certified copy of the foreign priority document has been filed in English.
Claim Objections
Claims 1-5, 7, 9, 12-13 objected to because of the following informalities:  
In general, it is noted that a large number of the claims appear to contain informalities related to inconsistently referring to previously introduced elements or not complying with standard claim language drafting guidelines. The recommended changes below are to prevent potential issues with antecedent basis, correct grammar/spelling, or correct other claim drafting informalities unless otherwise noted. Applicant should thoroughly review the claims and correct any such informalities even if not specifically noted below. Note that if different/additional elements are meant to be introduced, Applicant should consider using distinct/different names to avoid confusion with previously introduced elements as appropriate.
Re claims 3, 4, 7, 13, the claims appear to have a space before the period at the end of the sentence which should be removed.
Re claim 1, the 3rd to last paragraph should be amended: "a first filter circuit, which comprises a second capacitor, which is electrically connected to [[an]] the output of the the output terminal of the comparator".
Re claim 2, the 2nd paragraph should be amended: "an input node which is electrically connected to [[an]] the output of the demodulator circuit; [[an]] a first output node…" and the last paragraph amended: "a further resistor which is connected between the first output node and ground…".
Re claim 3, the 2nd line should be amended: "energy harvesting circuit comprises a first diode [[10a]] and second diode" to remove the reference number from the claim.
Re claim 4, the 1st paragraph should be amended: "…defines [[an]] the input of the demodulator circuit and the output node defines [[an]] the output of the demodulator circuit…", the 2nd paragraph amended: "…wherein an intermediate node is defined between said capacitor and diode;" and the last paragraph amended: "a further diode which is connected between [[an]] the intermediate node and ground".
Re claim 5, the 2nd paragraph should be amended: "wherein the second filter circuit further comprises [[of]] a diode…".
Re claim 7, the 4th line should be amended: "the parsing circuit configured to read the signals provided at the output terminal of the comparator…" to consistently refer to the signals introduced in claim 1. Note that claim language in parentheses generally does not limit the claim.
Re claim 9, the last line should be amended: "…the skin of a user when [[a]] the
Re claim 12, the last line should be amended: "wearing [[a]] said one or more receiver devices, to the respective first and second electrodes of the one or more receiver devices" or similar amendment to consistently refer to the elements as they are introduced in claim 10.
Re claim 13, the last paragraph should be amended: "using the voltage across the second capacitor to provide [[a]] the reference voltage at the first input terminal of the comparator" since the element is already introduced in claim 1. Applicant should generally ensure reference to elements in claim 13 make appropriate reference to any elements already introduced in claim 1 and/or use distinct element names if different elements are intended. It is also generally noted that steps for using or performing operations without specifying the related components being used/operated may potentially result in broader interpretation than what may be the intended relationship with corresponding receiver device components.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makdissi (US2012/0093245) in view of Vega (US6282407), further in view of Heng (US2015/0065043).
Re claim 1, Makdissi teaches a receiver device (receiver circuit <50>, see Makdissi: Figs. 4, 8) comprising, 
a first electrode (electrode <24'>) which can capacitive couple to an electrode of a transmitter device (see Makdissi: [0065], [0067], Fig. 4); 
a second electrode (electrode <22'>) which can capacitive couple to said electrode of said transmitter device (see Makdissi: [0065], [0067], Fig. 4); 
an energy harvesting circuit (source <34>, see Makdissi: [0058] regarding source including an energy harvester circuit); and 
a comparator (comparator <92>, see Makdissi: [0058], Fig. 8);
a demodulator circuit (envelope detector stage <84>, see Makdissi: [0088], Fig. 8) having an input and an output, wherein the demodulator circuit is configured to provide at its output the envelope of a signal at said input; 
wherein said second electrode is electrically connected to the demodulator circuit (see Makdissi: [0088], Fig. 8); 
a first filter circuit (RC integrator circuit <94> and resistor at output of envelope detector stage coupling inputs of comparator <92> with output of envelope detector, see Makdissi: [0088], [0090], Fig. 8), which comprises a second capacitor (capacitor of RC integrator circuit 
wherein said output of the demodulator circuit is electrically connected to a second input terminal of the comparator; and wherein the second capacitor is electrically connected to a first input terminal of the comparator so that the voltage across the second capacitor defines a reference voltage at the first input terminal of the comparator (see Makdissi: [0088], [0090], Fig. 8 regarding connection of envelope detector output to RF integrator circuit <94> capacitor, and comparator inputs with inherent function). See Makdissi: [0058-0059], [0064-0069], [0085-0094], Figs. 4, 8.
Makdissi does not explicitly disclose the structure and connection of the energy harvesting circuit (see Makdissi: [0058], Fig. 4). Vega, however, teaches that it is known in the art of capacitive data transmission systems also having energy harvesting for powering the device for the energy harvesting circuit to comprise a first capacitor, wherein said first electrode is electrically connected to the energy harvesting circuit so that energy from a signal which was transmitted from the electrode of the transmitter device and received at the first electrode, can be used to increase voltage across the first capacitor (see Vega: 9:30-67, Fig. 4A regarding electrostatic transceiver having DC voltage rectifier/regulator <418> coupled to electrodes to harvest energy from the received signals to provide to energy storage means <360> which can comprise a capacitor). It would have been obvious to one of ordinary skill in 
Makdissi in view of Vega generally teaches and suggests that the energy harvesting source is connected to provide power to operate the comparator (see Makdissi: [0058], [0094], Fig. 8 regarding harvesting power source <34> supplying all powered circuits and comparator <92> being active circuit requiring power; see Vega: 9:60-67, 12:37-59, Fig. 4A similarly regarding energy storage capacitor supplying operating power for detector/receiver and demodulator circuits). It is therefore implied that the system of Makdissi in view of Vega would have the first capacitor is electrically connected to a positive supply input terminal of the comparator so that voltage across the first capacitor can be used to power the comparator, given that the comparator supply input would need to be connected to be powered by the energy harvesting circuit. Alternatively, Official Notice is hereby taken that it is well-known in the art of comparator and logic circuits for a comparator to comprise positive and negative supply input terminals for its operational voltages (see for example attached Non-Patent Literature: "Op-amp Comparator" regarding basic well-known comparator circuit component and its connections). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system of Makdissi in view of Vega to have the recited connection and operation of the energy harvesting circuit capacitor supplying 
Makdissi in view of Vega do not explicitly disclose providing a second filter circuit which is electrically connected to an output terminal of the comparator, for filtering signals provided at an output terminal of the comparator. Heng, however, teaches that it is known in the art of demodulation circuits using comparator to extract digital signals to provide a filter at the output of the comparator to filter signals at the output (see Heng: [0044], Fig. 8 regarding low-pass filter components <1026b,1026d,1026e> connected to output of comparator to provide filtered demodulated output). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Makdissi in view of Vega to incorporate the teachings of Heng by providing known filter arrangement with output of demodulator comparator for purposes of filtering out any noise that may remain in demodulated signal and affect recognition of digital data as is also generally known in the art (see Heng: [0044], Fig. 8).
Re claim 2, Makdissi in view of Vega, further in view of Heng teaches a receiver device according to claim 1 wherein the first filter circuit (RC integrator circuit <94> and resistor at output of envelope detector stage coupling inputs of comparator <92> with output of envelope detector, see Makdissi: [0088], [0090], Fig. 8 regarding connections of the components with envelope detector output and comparator inputs) comprises, an input node which is electrically connected to an output of the demodulator circuit; an first output node which is electrically connected to the second input terminal of the comparator; a second output node which is electrically connected to the first input terminal of the comparator; a resistor (resistor of RC 
Re claim 4, Makdissi in view of Vega, further in view of Heng teaches a receiver device according to claim 1 wherein the demodulator circuit (envelope detector stage <84>, see Makdissi: [0088], Fig. 8) comprises an input node and an output node wherein the input node defines an input of the demodulator circuit and the output node defines an output of the demodulator circuit; wherein the demodulator circuit further comprises, a capacitor and a diode connected in series between the input node and output node, wherein an intermediate node is defined said capacitor and diode; a further capacitor which is connected between the output node of the demodulator circuit and ground; and a further diode which is connected between an intermediate node and ground (see Makdissi: [0088], Fig. 8 regarding envelope detector stage <84> having the recited diode and capacitor arrangement).
Re claim 5, Makdissi in view of Vega, further in view of Heng teaches a receiver device according to claim 1 wherein the second filter circuit (see Heng: [0044], Fig. 8 regarding low-pass filter components <1026b,1026d,1026e> and the recited arrangement) comprises an input terminal which defines an input of the second filter circuit, and an output terminal which defines an output of the second filter circuit, wherein the input terminal of the second filter circuit is connected to the output terminal of the comparator so that the second filter circuit can receive signals which are output by the comparator; and wherein the second filter circuit further comprises of a diode (<1026b>), a resistor (<1026d>) and a capacitor (<1026e>), 
Re claim 6, Makdissi in view of Vega, further in view of Heng teaches a receiver device according to claim 1. Heng further teaches it is known in the art of wireless communication systems performing demodulation to provide an impedance matching circuit which is configured to match an input impendence of the receiving antenna, such as second electrode in Makdissi, with an input impedance of the demodulator circuit (see Heng: [0025-0026], Fig. 1 regarding impedance matching network <106> between receiving antenna and receiver/demodulator circuits). Official Notice is also hereby taken that impedance matching circuits are also well-known in the art for capacitive antenna communication circuits as well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Makdissi in view of Vega, further in view of Heng, to incorporate the teachings of Heng by including an impedance matching circuit for the demodulator circuit as recited for purposes of improving signal transmission efficiency and reduce losses between antenna and communication receiver circuits as is very well-known in the art of wireless communications (see Heng: [0026]).
Re claim 7, Makdissi in view of Vega, further in view of Heng teaches a receiver device according to claim 1 the receiver device further comprises a parsing circuit (shift register <96>, comparator <98>, register <100>, see Makdissi: [0091]) which is electrically connected to both an output terminal of the second filter circuit and to the output terminal of the comparator; 
Re claim 8, Makdissi in view of Vega, further in view of Heng teaches a receiver device according to claim 7 wherein the parsing circuit is connected to a plurality of sub-circuits (see Makdissi: [0058-0059], Fig. 3 regarding variety of electronic devices of receiver providing variety of functions), each sub circuit having a respective address (see Makdissi: [0091-0092], Fig. 8 regarding code/address specific to the device and thus its associated circuits); and wherein the parsing circuit configured to provide an output which enables a sub- circuit in response to the parsing circuit reading a predefined series of signals at the output terminal of the comparator, said read predefined series of signals corresponding to the address of that sub-circuit (see Makdissi: [0091-0092], Fig. 8 regarding providing output to activate corresponding device circuits if determine signal corresponds to code/address specific to the device). 

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makdissi in view of Vega, further in view of Heng, further in view of Greene (US2007/0178857).
Re claim 3, Makdissi in view of Vega, further in view of Heng teaches a receiver device according to claim 1, but does not explicitly disclose recited arrangement of the energy harvesting circuit. Greene, however, teaches that it is known in the art of RF energy harvesting .

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makdissi in view of Vega, further in view of Heng, further in view of Post (US6211799).
Re claim 9, Makdissi in view of Vega, further in view of Heng teaches a receiver device according to claim 1, and suggests the receiver device is generally applicable to systems communicating via the human body including devices where the electrodes contact user's skin, though a specific example of such receiver device is not disclosed (see Makdissi: [0053], [0055], Figs. 1, 3-4). Post, however, teaches that it is known in the art of capacitive power and data receiver devices having demodulation and energy harvesting circuits to design a system wherein the receiver device is configured to be a wearable, and the wherein the first and second electrodes are arranged such that they contact the skin of a user when a user wears the receiver device (see Post: 9:18-42, Fig. 5A-B regarding transceiver providing inner electrodes in direct contact with user's body/skin to capacitively receive power and data transmission). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Makdissi in view of Vega, further in view of Heng, to incorporate the teachings of Post by applying the power and data receiving circuits to the wearable device of Post for purposes of adapting to user's intended type of receiver device similarly benefitting from and equivalently using capacitive power and data reception to operate receiver device. 

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makdissi in view of Vega, further in view of Heng, further in view of Gollakota (US2017/0180075).
Re claims 10-11, Makdissi in view of Vega, further in view of Heng teaches an assembly comprising, one or more transmitters (transmitter device <40>, see Makdissi: [0065], Fig. 4) which are configured to transmit a signal, and one or more receiver devices according to claim 1 (see discussion of claim 1 above), but does not explicitly discuss the signal comprising a preamble, or a preamble and data, although transmission of digital data in packet form with preamble/header and data is generally well-known in the art of wireless communications. Gollakota, for example, teaches it is known in the art of wireless receivers also having energy harvesting for transmitters to communicate via signals comprising preamble and data (see Gollakota: [0027], [0054-0055], [0069], Figs. 2, 4-5 regarding receiving communications with header and data payload and energy harvesting of the received RF signals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Makdissi in view of Vega, further in view of Heng, to incorporate the teachings of Gollakota by having data communication use known standard digital format with header and data as known equivalent means for digital data communication protocol in wireless communication system (see Gollakota: [0054-0055], [0069]).
Re claim 12
Re claim 13, Makdissi in view of Vega, further in view of Heng, further in view of Gollakota, teaches a method of communicating a signal from a transmitter (transmitter device <40>, see Makdissi: [0065], Fig. 4) to a receiver device according to claim 1 (see discussion of claim 1 above), the method comprising, transmitting a signal comprising a preamble (see Gollakota: [0027], [0054-0055], [0069], Figs. 2, 4-5 and discussion of claim 10 above regarding obviousness of communications formatted with header/preamble) from an electrode of the transmitter to both the first and second electrodes of the receiver device; receiving said signal at the first and second electrode; using energy from the preamble of the signal received at the first electrode to increase the voltage across the first capacitor; using the voltage across the first capacitor to power the comparator; using energy from the signal received at the second electrode to increase the voltage across the second capacitor of the first filter circuit; using the voltage across the second capacitor to provide a reference voltage at the first input terminal of the comparator (see discussion of claim 1 above regarding arrangement and operation of the corresponding circuit components in essentially the same manner recited in claim 1; note harvesting of the received signals would generally use energy from the signal including its header and other parts of the communication signal as suggested by disclosure of Vega and Gollakota).
Re claim 14, Makdissi in view of Vega, further in view of Heng teaches a method according to claim 13 wherein the step of using energy from the signal received at the second electrode to increase the voltage across the second capacitor of the first filter circuit, comprises, using energy from the preamble of the signal received at the second electrode to increase the voltage across the second capacitor; and/or using energy from a portion of said 
Re claim 15, Makdissi in view of Vega, further in view of Heng teaches a method according to claim 13 wherein the method further comprises the step of detecting a predefined sequence of signal outputs from the comparator, wherein said detected sequence of signal outputs corresponds to an address of an external circuit or device; and in response to detecting the predefined sequence of signal outputs, sending an activation signal to the external circuit or device which has an address corresponding to the detected sequence of signal outputs which activates the external circuit or device (see Makdissi: [0091-0092], Fig. 8 regarding providing output to activate corresponding device circuits if determined signal sequence corresponds to code/address specific to the device).

Conclusion
In summary, it is recommended Applicant correct the noted informalities and consider the cited prior art of record which appears to generally suggest systems having electrodes for capacitive data reception/demodulation and capacitive energy harvesting to power the receiver's circuits are known in the art. Applicant should ensure claims recite specific features or combination of features with sufficient detail that distinguish and are nonobvious over the prior art with explanation as to why such features would not be obvious, with citation to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836